Gilbert, J.
The decision in this case is controlled by the case of Wall v. Morris, 149 Ga. 632 (101 S. E. 683). The only issue, as shown by the statement which precedes the opinion, is whether fines and forfeitures paid into court since the act approved August 19th, 1918, which abolished the fee system as compensation for office of solicitor-general of the superior courts of the Stone Mountain Circuit, are subject to the judgment liens of the petitioner, who was a former solicitor-general. In the case above mentioned Presiding Justiee Beck, speaking for the court, said: “ While it is true that for his insolvent costs the solicitor-general had the judgment provided in the law and in a certain sense a lien upon fines and forfeitures which were to be paid subsequently into court, this lien was imperfect and inchoate in its character, and could not become an actual perfect lien until the fines should be paid into the fine and forfeiture fund; and it was not of such nature as to give the holder a property right in the fines and forfeitures that *663should subsequently arise in cases not tried or disposed of.” This ruling does not give to the act of 1918 a retroactive effect. If the act had undertaken to nullify or affect the legality of the judgments for costs obtained by the solicitor-general, it would have been open to that criticism. The act of 1918 otherwise disposes of the fines paid into court, diverting them from the fine and forfeiture fund to the general fund. The fund which the petitioner sought to subject to his judgments had never been paid into the fine and forfeiture fund. "Upon the contrary it was held by the Decatur Bank and Trust Company, acting as treasurer of DeKalb County, as a part of the county’s general fund. It was error to overrule the general demurrer and to grant the mandamus absolute.

Judgment reversed.


All the Justices concur.